NOTICE OF ALLOWABILITY

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 1.  Specifically, claim 1 requires 
wherein the wind power jib is provided with a guiding structure for accommodating an end of an overturning hydraulic cylinder of the cushioning member; the end of the overturning hydraulic cylinder is slidable along the guiding structure in the overturning process of the wind power jib under the effect of self gravity and the cushioning member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.L.A/Examiner, Art Unit 3654                                                                                                                                                                                                        
/SANG K KIM/Primary Examiner, Art Unit 3654